Citation Nr: 1454656	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-26 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and R.S., his son




ATTORNEY FOR THE BOARD

J. All, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from August 1960 to May 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  That decision, in pertinent part, found that new and material evidence had not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  It also denied entitlement to service connection for tinnitus.  In August 2012, the Veteran filed a notice of disagreement (NOD) with the RO's decision.  That same month, the RO issued a statement of the case (SOC) continuing the denials.  In September 2012, the Veteran perfected his appeal as to these issues.  In April 2013, the Veteran and his son testified at a hearing before the Board in Lincoln, Nebraska.  A transcript of the hearing is associated with the claims file.

Although the agency of original jurisdiction (AOJ) determined that new and material evidence had not been submitted to reopen the Veteran's claim of service connection for bilateral hearing loss, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.



The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2007 rating decision denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not enter a timely appeal.

2.  Evidence received since the December 2007 rating decision is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice letter provided to the Veteran in April 2012 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for bilateral hearing loss.  In light of the favorable disposition, the Board finds that a full discussion of VCAA is not required.

New and Material Evidence

A December 2007 rating decision denied the Veteran's claims for service connection for bilateral hearing loss.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final denial.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Since the December 2007 rating decision, the Veteran submitted several written lay statements in support of his claim, including a statement from his spouse who recalled that the Veteran had symptoms of hearing loss during service.  The Veteran also testified at a Board hearing in April 2013, whereat he provided further information regarding his in-service duty assignments, noise exposure, and onset of symptoms.

The evidence received since the December 2007 rating decision is new, in that it was not previously of record.  The newly received evidence is also material as it includes additional statements and testimony relevant to the Veteran's claim.

The Board concludes that the additional evidence described above is new and material with respect to the issues of service connection for bilateral hearing loss.  This evidence was not previously of record at the time of the last prior denial, is not cumulative of prior records, and relates to an unestablished fact necessary to substantiate the claim.  The new evidence, presumed credible, is therefore relevant and probative and raises a reasonable possibility of substantiating the Veteran's claim for service connection.  Consequently, the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for a bilateral hearing loss is reopened and, to that limited extent, the appeal is granted.


REMAND

The Veteran claims service connection for bilateral hearing loss and tinnitus, which he alleges were caused by exposure to aircraft engine noise during service.

A hearing loss disability for the purpose of applying the laws administered by the VA is defined in the provisions of 38 C.F.R. § 3.385 (2014).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service treatment records (STRs) reflect normal hearing at service entrance and at separation.  The STRs are silent for any complaint or treatment for hearing loss or tinnitus.

In September 2007, the Veteran filed a claim for service connection for bilateral hearing loss.  In October 2007, the Veteran underwent a VA audiological examination, the report of which noted the following pure tone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
70
80
LEFT
30
45
55
65
70

Speech recognition was 86 percent for the right ear and 88 percent for the left ear based on the Maryland CNC Test.  Based on the audiometric test results, the Veteran was diagnosed with mild to profound sensorineural hearing loss in his right ear and mild to severe sensorineural hearing loss in his left ear.

During the examination, the Veteran reported a history of exposure to hazardous noise from airplanes and jet engines, but denied any significant civilian noise exposure.  The examination report does not reflect any statements from the Veteran regarding the onset of his hearing loss or continuity of symptoms.  With regard to etiology, the examiner concluded that it was not likely that the Veteran's hearing loss was related to service because he "had normal hearing when he was discharged."  The examiner stated that "a normal audiogram subsequent to [hazardous] noise exposure would [indicate] that . . . hearing had recovered without permanent loss."  The examiner's rationale was her "[c]linical expertise as a licensed Audiologist."  An opinion with regard to tinnitus was not offered, as the Veteran reportedly denied a history of tinnitus.  Based on this opinion, the RO denied the Veteran's hearing loss claim.

In May 2012, the Veteran filed a claim for service connection for tinnitus.  In June 2012, the Veteran underwent a VA audiological examination with the same examiner.  Because the examination was only for tinnitus, his hearing ability was not tested.  During the examination, the Veteran reported that the onset of his tinnitus was "4-5 years ago."  The examiner noted that the Veteran's statement appeared to conflict with an earlier claim that his symptoms began in service.  See May 2012 claim.  With regard to etiology, the examiner concluded that the Veteran's tinnitus was not likely related to service because his "hearing was normal at separation" and there "is a high correlation between hearing loss, tinnitus, and noise exposure."  The examiner's rationale again was her "[c]linical expertise as a licensed Audiologist."

The Board has reviewed the evidence of record and finds the above-described examinations and medical opinions to be inadequate for the following reasons.

First, a negative VA medical opinion regarding the etiology of hearing loss cannot be based primarily on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).

Second, the examiner failed to elicit an adequate history regarding the onset of the Veteran's hearing loss and neglected to clarify the Veteran's conflicting assertions regarding the onset of his tinnitus.  As a result, the Board questions whether the examiner's opinions are based upon an accurate factual premise.  A medical opinion based upon an inaccurate factual premise is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Finally, the examiner's opinions were not supported by adequate rationales.  Inadequate opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, a new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d);  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination for the purpose of ascertaining the etiology of his hearing loss and tinnitus, preferably by an examiner other than the previous examiner.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the audiologist in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record and examining the Veteran, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss and tinnitus had their onset in service or are otherwise related to service, including the Veteran's in-service noise exposure.  A full rationale must be provided for any opinion expressed.

In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, in-service and post-service noise exposures, and current symptoms.  The examiner must specifically elicit this information.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially regarding the onset and any continuity of symptoms since service, should be set forth in detail.  The examiner should also discuss the impact of any post-service occupational or recreational noise exposure reported by the Veteran.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues of entitlement to service connection for hearing loss and tinnitus based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


